Citation Nr: 1505536	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for lumbosacral spine disability in excess of 10 percent prior to January 29, 2009, in excess of 20 percent prior to September 27, 2012, and in excess of 40 percent thereafter. 

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, evaluated as 20 percent disabling from September 27, 2012.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel
INTRODUCTION

The Veteran had active duty from August 1984 to July 1986 and from January 2005 to July 2006, including service in Southwest Asia where he earned the Combat Infantryman Badge.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for a lumbosacral strain and assigned an initial 10 percent rating, effective July 14, 2006.  

An April 2009 rating decision granted a 20 percent rating for degenerative disc disease of the lumbar spine, effective January 29, 2009.  A March 2013 rating decision granted a 40 percent rating for the Veteran's lumbar spine disability, effective September 27, 2012.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal.

The March 2013 rating decision also granted service connection for right lower extremity radiculopathy due to lumbar spine degenerative disc disease and assigned an initial 20 percent rating effective September 27, 2012.  The Veteran's right extremity radiculopathy is a neurologic manifestation of his service-connected lumbar spine disability and the Board considers it part and partial of his claim on appeal.
 
In September 2009, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing is in the claims file.

This case was previously before the Board in February 2010, September 2012, August 2013, and May 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  As the requested development has been completed, no further action to ensure compliance with any of the prior remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to January 29, 2009, the Veteran's lumbosacral spine disability was manifested by range of motion including flexion to at least 75 degrees with no evidence of incapacitating episodes or separately compensable neurologic disability.

2. From January 29, 2009 to September 26, 2012, the Veteran's lumbosacral spine disability was manifested by range of motion including flexion to at least 45 degrees with no evidence of incapacitating episodes or separately compensable neurologic disability. 

3.  Since September 27, 2012, the Veteran's lumbosacral spine disability has been manifested by range of motion to at least 30 degrees without evidence of anklyosis of the thoracolumbar spine, any incapacitating episodes lasting for less than a total duration of six weeks in a one year period.

4.  Since March 11, 2011, but not earlier, lumbar radiculopathy on the right side has been evidenced with no more than moderate incomplete paralysis of the sciatic nerve in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral spine disability, prior to January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  The criteria for a disability rating in excess of 20 percent for lumbosacral spine disability, prior to September 27, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243.

3.  The criteria for a disability rating in excess of 40 percent for lumbosacral spine disability, since September 27, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243.

4.  The criteria for an initial rating of 20 percent rating, but no higher, for radiculopathy of the right lower extremity, associated with degenerative disc disease of the lumbar spine, are met since March 11, 2011, but not earlier.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 4.124a, Diagnostic Codes 5237-5243, 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2006, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice pursuant to VCAA.  An additional letter was sent in January 2009 which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim has since been readjudicated, most recently in September 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  

The Veteran did not respond to the AOJ's May 2014 letter requesting that he identify records of doctor-prescribed bed rest and sick leave used for his low back disability.  

The Veteran was afforded VA examinations in September 2006, January 2009, September 2012, and October 2013.  In May 2014, the October 2013 examiner provided an addendum that made up for the deficiencies in the prior examinations.  There is no argument or indication that the most recent examination is inadequate or of a change in the disability since the last examination.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the increased rating claim.   

More recently the court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc), vacated on other grounds (Jan. 12, 2015).

At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim and a report of worsening of severity of the lumbar spine disability that led to the February 2010 remand for private medical records.  There was no explicit notice as recently required by Leavey, but the Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disability.  He was asked questions about the impact of the disability on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case, and a statement of the case that explained why it had not assigned higher ratings.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.) 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The IVDS Formula provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Facts and Analysis

The Veteran has been afforded several VA examinations with respect to his low back disability.  In addition, there are multiple treatment records and diagnostic imaging reports relative to the low back.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim for increase.

The Veteran has been provided several diagnoses relative to his low back disability, to include lumbosacral strain, lumbosacral neuritis, foraminal narrowing, degenerative disc disease, spondylosis, and degenerative joint disease or arthritis.  Magnetic resonance image (MRI) reports of his lumbosacral spine show that he has degenerative changes at L4-5 and L5-S1 levels, as well as a small neurogenic tumor.  Inasmuch as the focus of the rating criteria is the ability of the body as a whole, or of a system or organ of the body to function under the ordinary conditions of daily life including employment, the specific diagnosis and findings are not as relevant to assigning the proper disability rating as their actual effects.  Where spinal disabilities are concerned, the most relevant functional effects are limitations of range of motion and incapacitating episodes. 

Orthopedic Manifestations

The VA and private medical evidence reflects that the Veteran's service-connected lumbar spine disability has been manifested by constant low back pain that radiates to his right lower extremity, with stiffness, limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, and incapacitating flare ups of severe back symptoms

Prior to January 29, 2009, the medical evidence demonstrates that the Veteran's disability picture did not meet the criteria for a rating higher than the currently assigned 10 percent disability rating.  Specifically, the Veteran demonstrated range of motion on examination, in September 2006, that included flexion to 75 degrees, extension to 30 degrees, and combined range of motion of 255 degrees.  There was no evidence of increased limitation of motion, stiffness, weakness, fatigability, or pain on repetitive motion.  There was no evidence of any incapacitating episodes or neurologic manifestations due to his low back disability.  As such, there was no basis for assignment of a higher disability rating.

At the January 29, 2009 VA examination, the Veteran's demonstrated range of motion included flexion to 45 degrees and extension to 15 degrees, with a combined range of motion of 130 degrees.  There was objective evidence of pain after repetitive motion but no additional limitation after repetitive motion.  There was no evidence of anklyosis.  He reported frequent flare-ups lasting up to two days and constant pain, with four weeks lost from work due to pain in the preceding twelve months, but there was no evidence of incapacitating episodes as defined by 38 C.F.R. § 4.71a, Diagnostic Code 5743, note 1, or neurologic manifestations due to the lumbar spine disability.  Based on this evidence, the assignment of a rating in excess of 20 percent is not warranted prior to September 27, 2009.

At the September 27, 2012 VA examination, the Veteran demonstrated painful ranges of motion including flexion to 40 degrees and extension to 10 degrees, with combined range of motion of 145 degrees.  The examiner noted that the Veteran had additional limitations of motion with repetitive movement and was incapacitated at least four weeks but less than six weeks of the previous year.  This evidence warrants the currently assigned 40 percent disability rating.  The examiner also reported that the Veteran had moderately severe radiculopathy of his right lower extremity due to the lumbar spine disability.    

In October 2013, the VA examiner reported that the Veteran's lumbar flexion was to 35 degrees.  There was no evidence of anklyosis and no sensory deficit in Veteran's medial or lateral thigh, leg or foot, bilaterally.

Beyond the 40 percent disability rating for low back disability, evidence of incapacitating episodes of at least 6 weeks total duration, or ankylosis of the lumbosacral spine, is required.  At no time during the appeal period has ankylosis been shown, as the Veteran is still able to move his low back, despite the pain such movement might engender.  

In addition, the record on incapacitating episodes is somewhat ambiguous, as the Veteran testified that he was largely confined to bed during a flare-up, but there is no evidence that bed rest has been prescribed by his physician at any point as required by the regulation.  Regardless, the evidence does not indicate that the episodes as described by the Veteran have a total duration of 6 weeks or more during a single year.  

In reaching the conclusions set forth above, the Board has considered the Veteran's testimony, during his September 2009 Board hearing, of missing between two and six weeks of work due to back pain, or about 50 percent of his scheduled shifts.  His testimony regarding his doctors' concerns that he should not continue to work as a firefighter, and his own concerns about income and remaining employed until he could draw his pension, are also noted.  

The Board has also considered the Veteran's report to the October 2013 VA examiner that he continued to miss approximately 6 weeks of work per year.  While these factors are important in assessing the functional limitations resulting from the low back disability, the Board finds that they are contemplated by the rating schedule and that reliance on the range of motion findings as set forth in the regulations is congruent with the disability picture provided.  Moreover, the Veteran did not respond to the AOJ's request for authorization to obtain records of his doctor-prescribed bed rest or sick leave used for his low back, as requested in the  May 2014 letter.  Thus, there are no records to corroborate the Veteran's report of missing six weeks of work a year or his sick leave use.

The Board has also taken into consideration the question of loss of functionality during flare-ups, as required by the court in Mitchell v. Shinseki, 25 Vet. App. at 43.

In the May 2014 addendum, the recent VA examiner supplied an opinion regarding the functional loss attributable to flare-ups, noting that there was no way to estimate such loss without resorting to speculation, since it would vary based on the severity of the pain each time.  However, the examiner went on to note that the main limitations with repetitive motion were excess fatigability and about 10 degrees loss of flexion, but no weakened movement or incoordination.  The 10 degrees loss of flexion is accounted for already in the 40 percent disability rating, that is, 10 degrees loss of flexion at the September 2012 VA examination would yield 30 degrees, consistent with the 40 percent disability rating assigned at that time.  10 degrees loss of flexion at the October 2013 VA examination would yield 25 degrees but, nevertheless, no higher disability rating is assignable so long as the Veteran still has range of motion.  

The Board further notes the functional loss during flare-ups as described by the Veteran is that of being largely confined to bed and unable to work, that is, as discussed above, considered in the currently assigned ratings.

In short, the preponderance of the evidence supports the currently assigned disability ratings in this matter and is against a higher rating at any stage during the appeal period.  As the preponderance of the evidence is against the claim for an increased initial rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Neurologic Manifestations

The September 2006 VA examiner reported that there were no focal neurology signs. 

The January 2009 examiner reported a history of numbness and paresthesia, leg or foot weakness, and sharp, radiating pain occasionally down the left or right leg.  On examination, the Veteran's gait was normal, as was his muscle tone.  There was no muscle atrophy, and reflexes and sensation were normal in both lower extremities.  

But, a March 11, 2011 private treatment record from D.S.S., M.D., an interventional pain specialist, notes the Veteran's complaint of developing radiating pain down his entire right lower extremity to his foot within the last two to three weeks.  The pain started at the lumbosacral region and radiated down the buttock, thigh, and calf, and ended in the foot.  He also had paresthesia.  There was no loss of bowel or bladder control.  Deep tendon reflexes were somewhat diminished at the right ankle.  The clinical impression was lumbar radiculopathy on the right side.

The September 2012 VA examination revealed radiculopathy involving the right lower extremity.  Findings at that time were of moderate radicular pain associated involving only the right lower extremity.  An October 2013 VA peripheral nerves examiner reported sciatica of the right side with mild to moderate pain in the lower extremity that caused mild impairment.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the findings described above, a 20 percent rating, but no higher, is warranted from March 11, 2011, but not earlier, for the Veteran's right lower extremity radiculopathy.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's low back disability is manifested by pain, stiffness, and limitation of motion, all of which are contemplated by the rating schedule, and right lower extremity radiculopathy.  See Diagnostic Codes 5237-5243, 8520.  There are no indications of any manifestations of the disability which are not contemplated by the rating schedule and the ratings currently assigned are based on the overall levels of disability. 

The weight of the evidence is against a higher rating for the disability at issue, than have been awarded in this decision.  Reasonable doubt does not provide a basis for an increased rating other than as awarded in this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.321(b), 4.7, 4.21.

TIDU

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has been employed throughout the appeal period, and there is no evidence of unemployability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

A rating in excess of 10 percent for lumbosacral spine disability, prior to January 29, 2009, is denied.

A rating in excess of 20 percent for lumbosacral spine disability, prior to September 27, 2012, is denied.

A disability rating in excess of 40 percent since September 27, 2012 is denied.

An initial rating of 20 percent, but no higher, for right lower extremity radiculopathy is warranted from March 11, 2011, but not earlier.


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


